Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendments filed on 06/01/2022 have been fully considered and are made of record.
	a. Claims 1, 3, 14, 16 and 20 have been amended.
	b. Claims 2 and 15 have been cancelled.

Reason for Allowance
3.	Claims 1, 3-14 and 16-20 are allowed. Examiner’s reasons for allowance are following:

	a)	 Applicant amended independent claims 1, 14 and 20 and overcome rejection. None of the prior art fairly teaches or suggests limitations “the body comprising an outer surface and an inner Surface opposite the outer surface, the plurality of cavities extending from the inner surface towards the outer surface and the plurality of position markers configure to be inserted into the plurality of cavities through the inner surface” of independent claims 1, 14 and 20. Therefore, the rejection sent on Office Action on 03/01/2022 has been withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 14 and 20: 
As to claims 1 and 3-13 the present invention is direct to a feedback system for a rotating component of an aircraft engine, the rotating component rotatable about an axis, the system comprising: a feedback device comprising: Independent claim 1 identifies the uniquely distinct features of “the body comprising an outer surface and an inner Surface opposite the outer surface, the plurality of cavities extending from the inner surface towards the outer surface and the plurality of position markers configure to be inserted into the plurality of cavities through the inner surface”.
As to claims 14 and 16-19 the present invention is direct to a sensor comprising:  Independent claim 14 identifies the uniquely distinct features of “the body comprising an outer surface and an inner surface opposite the outer surface, the plurality of cavities extending from the inner surface towards the outer surface and the plurality of position markers configured jo he inserted into the plurality of cavities through the inner surface, the body made of a non-ferromagnetic material and the plurality of position markers comprising a ferromagnetic material”.
As to claim 20 the present invention is direct to a feedback method for a rotating component of an aircraft engine, the rotating component rotatable about an axis, the method comprising, at a processing device:  Independent claim 20 identifies the uniquely distinct features of “the body comprising an outer surface and an inner surface opposite the outer surface, the plurality of cavities extending from the inner surface towards the outer surface and the plurality of position markers configured to be inserted into the plurality of cavities through the inner surface, the body made of a non-ferromagnetic material and the plurality of position markers comprising a ferromagnetic material”.

The closest prior art, Marone et al. (Pub NO. US 2020/0017234 A1), Kusleika et al. (Pub No. US 2018/0228628 A1) teaches System and Method for Feedback Device, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  


/ALVARO E FORTICH/Primary Examiner, Art Unit 2867